Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  Applicant’s election of Group I in the reply filed on October 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                               Status of the Application
2.  Claims 18-23 are considered for examination. Claims 24-28 were withdrawn from further consideration as being drawn to non-elected group. Claims 1-17 were canceled.
                                                       Priority
3.   This application filed on December 16, 2021 is a 371 of PCT/CN2020/095856 filed on June 12, 2020 which claims priority to CN201910542612.6 filed on June 21, 2019.
                                           Objection to the specification
4. The disclosure is objection to the following informalities:
             (i) The abstract of the disclosure is objected to because the abstract discloses advantages of the method.  Correction is required.  See MPEP § 608.01(b).
          (ii) This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
        Nucleotide and/or amino acid sequences appearing in the drawings (Fig. 2A-2F) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "the primer pair" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim 18 upon which the claim 22 depends lack support for a primer pair and it is not clear what the limitation in the claim 22 is referring to.
Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (Accession No. EX934401 (EST 01-Nov-2007) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990) and Stratagene Catalog (Stratagene Catalog, page 39, 1988).
Brenner et al. teach a nucleotide sequence comprising more than 70 contiguous nucleotides of the sequence of SEQ ID NO: 5 (see the following sequence alignment with SEQ ID NO:5).
EX934401/c
LOCUS       EX934401                 439 bp    mRNA    linear   EST 01-NOV-2007
DEFINITION  li96f04.g7 Ginkgo microsporophyll (NYBG) Ginkgo biloba cDNA 3',
            mRNA sequence.
ACCESSION   EX934401
VERSION     EX934401.1
DBLINK      BioSample: SAMN00154222
KEYWORDS    EST.
SOURCE      Ginkgo biloba (maidenhair tree)
  ORGANISM  Ginkgo biloba
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Ginkgoidae; Ginkgoales; Ginkgoaceae; Ginkgo.
REFERENCE   1  (bases 1 to 439)
  AUTHORS   Brenner,E.D., Twigg,R.W., Runko,S.J., Katari,M.S., Dedhia,N.N.,
            O'Shaughnessy,A.L., Balija,V., Martienssen,R.A., McCombie,R.W.,
            Benfey,P., Coruzzi,G. and Stevenson,D.
  TITLE     Expressed tag sequences from Ginkgo microsporophyll (NYBG)
  FEATURES             Location/Qualifiers
     source          1..439
                     /organism="Ginkgo biloba"
                     /mol_type="mRNA"
                     /db_xref="taxon:3311"
                     /sex="male"
                     /clone_lib="SAMN00154222 Ginkgo microsporophyll (NYBG)"
                     /note="Organ: microsporophyll; Vector: pBK-CMV; Site_1:
                     XhoI; Site_2: Eco RI; Stratagene ZAP Express cDNA
                     Synthesis Kit. The library was size-fractionated to enrich
                     for large inserts."

  Query Match             10.7%;  Score 219;  DB 90;  Length 439;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

QY        862 CTGCTACCTGAGCTTGAGTACTCAAAATGTTTTCCTGTGCTAGAGAAAATGATGAGTGCA 921
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        220 CTGCTACCTGAGCTTGAGTACTCAAAATGTTTTCCTGTGCTAGAGAAAATGATGAGTGCA 161

Qy        922 ACTTCAGCAGCGCATAATATTGAAAGTTCATGAGCCTTCTTGAGAAGCCCTCCTCTGCGC 981
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        160 ACTTCAGCAGCGCATAATATTGAAAGTTCATGAGCCTTCTTGAGAAGCCCTCCTCTGCGC 101

Qy        982 TTGGAAAAGGTGACTTGCCTACTAGTGACATTTTCAATCCTTTTTATCTCAATCTTACCT 1041
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        100 TTGGAAAAGGTGACTTGCCTACTAGTGACATTTTCAATCCTTTTTATCTCAATCTTACCT 41

Qy       1042 CTTCCCATTTTATCTATAACACCTCCCGGCGGATCAGAG 1080
              |||||||||||||||||||||||||||||||||||||||
Db         40 CTTCCCATTTTATCTATAACACCTCCCGGCGGATCAGAG 2
However Brenner et al. did not teach primers selected from said sequence and a kit.
Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate
cDNA or internal oligonucleotide probe (see page 1780, col. 2, paragraph 1).
             Stratagene Catalog teaches gene characterization kit which includes formatting kit components (see page 39).
It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filing date of the invention to combine the nucleic acid sequence as taught by Brenner et al. with a step of generating or designing primers from a known sequence as taught by Lowe et al. to achieve the claimed primers. The ordinary artisan would have motivated to generate a number of primers from the known sequence to 
develop amplification primers to detect Ginkgo biloba nucleic acid. The ordinary artisan would have a reasonable expectation of success that the combination would result in said claimed primers because the sequence of Ginkgo biloba is known as taught by Brenner et al. and selecting primer sequences from a known sequence as taught by Lowe et al. would generate primers to detect Ginkgo biloba plant, wherein Lowe et al. explicitly taught that all primers designed from known sequences would result in predicted size of amplification products specified by the primers (see page 1780, col, 2, paragraph 1) which is considered obvious over the cited prior art. Further, it would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to combine the primers as taught by Brenner et al. and Lowe et al. with a kit format as discussed by Stratagene catalog. The ordinary person skilled in the art would have been motivated to combine the primers as taught by Brenner et al. and Lowe et al. into a kit format as taught by Stratagene catalog because Stratagene Catalog explicitly teaches assembling the components of gene characterizing components into a kit format which provides premixed ready to use reaction mixture, and saves money and resources for everyone by dramatically reducing waste (see page 39, col. 1, paragraph) and such a modification of the primers into a kit format is considered obvious over the cited prior art. 
                                            Conclusion
Claims 19 and 21 are free of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637